Name: Commission Regulation (EEC) No 888/85 of 2 April 1985 amending Regulation (EEC) No 2394/84 laying down for the 1984/85 and 1985/86 wine-growing years conditions of use of ion exchange resins and detailed implementing rules for the preparation of rectified concentrated grape must
 Type: Regulation
 Subject Matter: plant product;  agri-foodstuffs;  foodstuff
 Date Published: nan

 Avis juridique important|31985R0888Commission Regulation (EEC) No 888/85 of 2 April 1985 amending Regulation (EEC) No 2394/84 laying down for the 1984/85 and 1985/86 wine-growing years conditions of use of ion exchange resins and detailed implementing rules for the preparation of rectified concentrated grape must Official Journal L 096 , 03/04/1985 P. 0014 - 0014 Spanish special edition: Chapter 03 Volume 34 P. 0096 Portuguese special edition Chapter 03 Volume 34 P. 0096 *****COMMISSION REGULATION (EEC) No 888/85 of 2 April 1985 amending Regulation (EEC) No 2394/84 laying down for the 1984/85 and 1985/86 wine-growing years conditions of use of ion exchange resins and detailed implementing rules for the preparation of rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 46 (6) thereof, Whereas the Council has authorized the preparation and use of rectified concentrated grape must; whereas, for the preparation of this product, Annex III, point 1a (h), to Regulation (EEC) No 337/79 permits the use of ion exchange resins subject to the conditions laid down in Commission Regulation (EEC) No 2394/84 (3); whereas, in the light of experience gained in the preparation of ion exhange resins for production of rectified concentrated grape must, the method of operation set out in the Annex to the latter Regulation should be adapted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Point 6.2 of the Annex to Regulation (EEC) No 2394/84 is hereby replaced by the following: '6.2. For the anionic resins pass the three extracting solvents (4.1, 4.2 and 4.3) 4.3.) separately through the prepared columns (6.1) at a flow rate of 350 to 450 ml/h. Discard the first litre of eluate in each case and collect the next two litres in measuring cylinders (5.2). For the cationic resins, pass only solvents 4.1 and 4.2 through the columns prepared for this purpose.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 89, 29. 3. 1985, p. 1. (3) OJ No L 224, 21. 8. 1984, p. 8.